Citation Nr: 1145074	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-18 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, which, in pertinent part, denied the above claim.

In June 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran contends that he currently has sleep apnea that he first experienced during his period of active service.  During his June 2011 hearing, he asserted that he first exhibited symptoms associated with sleep apnea during service, and that such symptoms have continued ever since.  He also suggested that his symptoms are secondary to his service-connected hypertension, allergic rhinitis and sinusitis.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran's service treatment records are silent as to any treatment for or reports of sleep apnea during service.

Subsequent to service, a VA examination report dated in October 2007 shows that the Veteran was diagnosed with obstructive sleep apnea under treatment with continuous positive airway pressure (CPAP).  The examiner opined that the Veteran's obstructive sleep apnea was not as likely as not secondary to his service-connected allergic rhinitis and sinusitis.  The examiner explained that the Veteran's claims file and service treatment records had not shown any symptoms of obstructive sleep apnea, and that the Veteran had not been worked up for sleep apnea until several years after leaving service. 

However, since then, the Veteran has submitted additional evidence.  This evidence includes lay statements from friends and a fellow service member of the Veteran who indicated that he had exhibited symptoms of sleep apnea during his period of active service.  Moreover, as noted above, in June 2011, the Veteran testified that he had experienced symptoms associated with sleep apnea during his period of active service.  While the Board certainly does not find the October 2007 VA examination report to be insufficient, the United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion is inadequate if it does not take into account the Veteran's (and lay) reports of symptoms and history (even if recorded in the course of the examination).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In light of this additional evidence which was not reviewed by the VA physician in October 2007, a supplementary opinion is needed concerning this additional evidence.

Additionally, in the October 2007 VA examination report, the examiner indicated that the Veteran's allergic rhinitis and sinusitis can certainly contribute to the difficulty of using a CPAP devise for obstructive sleep apnea.  Similarly, in outpatient treatment records dated in September 2010 and February 2011, it was suggested that the Veteran was unable to tolerate the CPAP due to chronic sinusitis and allergic rhinitis.  While the VA examiner concluded that the obstructive sleep apnea was not as likely as not secondary to the service-connected allergic rhinitis and sinusitis, it is unclear whether the current obstructive sleep apnea is aggravated (i.e., permanently worsened) by a service-connected disability, to include the hypertension, allergic rhinitis and sinusitis.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, on remand, the Veteran should be afforded another VA examination to determine whether his currently diagnosed obstructive sleep apnea is secondary to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the precise nature and etiology of his current obstructive sleep apnea.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner must annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions shall be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail.

The examiner is directed to render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that the Veteran's current obstructive sleep apnea was incurred in or aggravated by service.  In doing so, the examiner must acknowledge the competent reports of the Veteran and other lay witnesses as to the onset and continuity of symptomatology.

The examiner must also determine whether it is at least as likely as not that the current obstructive sleep apnea is proximately due to or the result of one of the Veteran's service-connected disabilities (hypertension, allergic rhinitis and sinusitis, coronary artery disease, lumbar muscle strain, and right shoulder strain).  The examiner should comment on whether a service-connected disability aggravated the obstructive sleep apnea.  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  As noted, the examiner must acknowledge the competent reports of the Veteran and other lay witnesses as to the onset and continuity of symptomatology.

A complete rationale for any opinion expressed must be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


